DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-9, 11-16, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "grippable member" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 28 also recites this limitation. 
Claims 2, 4-5, 7-9, 11-16, and 28 are rejected are being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Noord (US 5246440) in view of Cosmescu (US 6099525). 
Regarding claim 1, Van Noord discloses (Figures 1-3) an electrosurgical instrument comprising: a housing (10) having an elongate main body extending in an axial direction; an implement (12) fixed relative to and projecting from a forward region of the main body; a smoke evacuation passage (132) defined within the main body and extending from an inlet proximal to the implement (118); an electrical conductor (11, 13) housed within the housing (10) for supplying an electrosurgical current to the implement (118); and an elongate illuminator (126) engagable with the housing (10), the illuminator (126) including a light source (optical source) and an elongate light-transmissible body portion; the housing (10) including an axial retainer (112) on the main body, the light-transmissible body portion of the illuminator (126) being engagable with the 
Van Noord fails to disclose a grippable carriage being formed as a slideable carriage connected to the main body, a lower portion of the grippable member being receivable over the elongate illuminator when engaged with the axial retainer such that the axial position of the grippable carriage relative to the main body may be adjusted in use without altering a position of the elongate illuminator. However, Cosmescu teaches (Figure 10A-10B) a grippable carriage for fluid delivery (420 is slidable during the setup of the device), the grippable carriage (420) being formed as a slideable carriage connected to the main body such that the axial position of the grippable carriage (420) relative to the main body may be adjusted in use without altering a position of other elements (Col. 10, line 47 – Col. 11, line 37). It would have been obvious to modify Van Noord to include a slidable carriage for fluid delivery, as taught by Cosmescu, because the modification would provide an efficient fluid delivery means for the device (Cosmescu; Col. 10, line 47 – Col. 11, line 37). Furthermore, in the modified device, the grippable carriage would be slidably connected to the main body such that a lower portion of the grippable member would be receivable over the elongate illuminator when engaged with the axial retainer. Therefore, axial position of the grippable carriage relative to the main body may be adjusted in use without altering a position of the elongate illuminator.
Regarding claim 2, Van Noord further discloses (Figures 1-3) that the implement (118) is an electrode (Col. 5, line 22 – Col. 6, line 52).
Regarding claim 5, Van Noord further discloses (Figures 1-3) that the illuminator (126) is engagable with the axial retainer (112) such that the light source is at or adjacent to a rear portion of the main body (Col. 5, line 22 – Col. 6, line 52).
Regarding claim 7, Van Noord further discloses (Figures 1-3) that the illuminator (126) comprises an angled portion (element 130 is a cable, which may be angled when bent) at a proximal end of the light-transmissible body portion (126), (Col. 5, line 22 – Col. 6, line 52).
Regarding claim 8, Van Noord further discloses (Figures 1-3) that the main body includes a stop (back end) against which the angled portion (bent cable 136) of the illuminator (126) can in use abut when engaged with the axial retainer (112), a length of the light-transmissible body portion being less than a distance from the stop to a distalmost end of the implement (118) to prevent in use overextension of the illuminator (126) beyond the end of the implement (Col. 5, line 22 – Col. 6, line 52).
Regarding claim 12, Van Noord further discloses (Figures 1-3) that the axial retainer (112) defines a receiving channel within which the illuminator (126) is at least in part receivable (Col. 5, line 22 – Col. 6, line 52).
Regarding claim 13, Van Noord further discloses (Figures 1-3) that the illuminator (126) is slidably receivable in the receiving channel (124) from a proximal end of the housing (Col. 5, line 22 – Col. 6, line 52).
Regarding claim 14, Van Noord further discloses (Figures 1-3) that the axial retainer (112) comprises a front collar (front end), elongate groove (middle portion), and rear collar (back end) which collectively define the receiving channel (124), (Col. 5, line 22 – Col. 6, line 52).
Regarding claim 15, Van Noord/Cosmescu teaches that the grippable carriage (Cosmescu; 421) comprises a lower portion which is in use slidable over the receiving channel of the axial 
Regarding claim 16, Van Noord/Cosmescu teaches that the lower portion of the grippable member (Cosmescu; 421) acts as a secondary retainer for the illuminator (Cosmescu; Col. 10, line 47 – Col. 11, line 37).
Regarding claim 17, Van Noord discloses (Figures 1-3) an electrosurgical instrument comprising: a housing (10) having an elongate main body extending in an axial direction; an implement (118) fixed relative to and projecting from a forward region of the main body; an electrical conductor (11, 13) housed within the housing for supplying an electrosurgical current to the implement (118); and the housing (10) including an axial retaining element (112) on the main body for releasably engaging an elongate element therein (Col. 5, line 22 – Col. 6, line 52).
Van Noord fails to disclose a grippable carriage being formed as a slideable carriage connected to the main body, a lower portion of the grippable member being receivable over the axial retaining element such that the axial position of the grippable carriage relative to the main body may be adjusted in use. However, Cosmescu teaches (Figure 8A) a grippable carriage (420 is slidable during the setup of the device), the grippable carriage (420) being formed as a slideable carriage connected to the main body, a lower potion of the grippable member (420) being receivable over the main body such that such that the axial position of the grippable carriage (420) relative to the main body may be adjusted in use without altering a position of other elements (Col. 10, line 47 – Col. 11, line 37). It would have been obvious to modify Van Noord to include a slidable carriage for fluid delivery, as taught by Cosmescu, because the modification would provide an efficient fluid delivery means for the device (Cosmescu; Col. 10, line 47 – Col. 11, line 37). Furthermore, in the modified device, the grippable carriage would be slidably connected to .
Regarding claim 18, Van Noord further discloses (Figures 1-3) that the axial retaining element (112) defines a receiving channel (124) within which an illumination element (126) is at least in part receivable (Col. 5, line 22 – Col. 6, line 52).
Regarding claim 19, Van Noord further discloses (Figures 1-3) that the axial retaining element (112) comprises a front collar (front end), elongate groove (middle portion), and rear collar (back end) which collectively define the receiving channel (124), (Col. 5, line 22 – Col. 6, line 52).
Regarding claim 20, Van Noord/Cosmescu teaches that the grippable member (Cosmescu; 421) comprises a lower portion which is in use slidable over the receiving channel of the axial retaining element without blocking the said receiving channel (Cosmescu; Col. 10, line 47 – Col. 11, line 37).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Noord in view of Cosmescu as applied to claim 1 above, and further in view of Koishi et al., (US 4687295; hereinafter Koishi).
Regarding claim 4, Van Noord/Cosmescu teaches the electrosurgical instrument as claimed in claim 1, but fails to teach that the light- transmissible body portion is formed from a poly(methyl methacrylate). However, Koishi teaches an optical fiber formed from a poly(methyl methacrylate), (Col. 3, lines 1-18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Noord/Cosmescu to include an optical fiber formed from a poly(methyl methacrylate) since it has been held to be .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Noord in view of Cosmescu as applied to claim 1 above, and further in view of Keller (US 20110112530).
Regarding claim 9, Van Noord/Cosmescu teaches the electrosurgical instrument as claimed in claim 1, but fails to teach that the illuminator comprises an onboard power source such as a battery unit housed in a proximal end chamber of the illumination element. However, Keller teaches (Figure 7) an electrosurgical instrument comprising an onboard power source (B) such as a battery unit housed in a proximal end chamber of the device ([0069]). It would have been obvious to include an onboard power source such as a battery unit, as taught by Keller, because the modification would enable replacing or recharging of the battery (Keller; [0083]) in case the battery is damaged. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Noord in view of Cosmescu as applied to claim 1 above, and further in view of Horrell et al., (US 20080147058; hereinafter Horrell).
Regarding claim 11, Van Noord/Cosmescu teaches the electrosurgical instrument as claimed in claim 1, but fails to teach that the illuminator is mains electricity powered. However, Horrell teaches an electrosurgical instrument which is mains electricity powered for both treatment and lighting ([0010], [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a mains power source as taught by Horrell in place of the power source taught by Van Noord/Cosmescu since both elements provide the same function of providing power to the device and it has been held that substituting parts of . 

Allowable Subject Matter
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
During the search of the prior arts, Van Noord (US 5246440) and Cosmescu (US 6099525) were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed February 11, 2022, it is the Examiner’s position that Van Noord and Cosmescu fail to disclose, teach, or suggest the claimed subject matter of claims 28-29. Specifically, Van Noord discloses (Figures 1-3) an electrosurgical instrument comprising: a housing (10) having an elongate main body extending in an axial direction; an implement (12) fixed relative to and projecting from a forward region of the main body; a smoke evacuation passage (132) defined within the main body and extending from an inlet proximal to the implement (118); an electrical conductor (11, 13) housed within the housing (10) for supplying an electrosurgical current to the implement (118); and an elongate illuminator (126) engagable with the housing (10), the illuminator (126) including a light source (optical source) and an elongate light-transmissible body portion; the housing (10) including an axial retainer (112) on the main body, the light-transmissible body portion of the illuminator (126) being engagable with the axial retainer (112) of the housing (10), (Col. 5, line 22 – Col. 6, line 52). 
.

Response to Arguments
Applicant's arguments filed 02/11/2022, regarding the newly added claim limitations, have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, a new grounds of rejection is made in view of a new interpretation of the cited references. Under the new interpretation, the grippable carriage taught by Cosmescu is a fluid delivery tube which provides efficient fluid delivery for the device, rather than simply a holding carriage. Therefore, the new interpretation of the Van Noord/Cosmescu combination teaches the invention as claimed at least in amended claims 1 and 17. 
Regarding newly added claims 28-29, Examiner notes that the subject matter of these claims has been indicated as allowable subject matter above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/C.C.P./Examiner, Art Unit 3794          

/EUN HWA KIM/Primary Examiner, Art Unit 3794